DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	Claims 1-20 have been examined in this application.  This communication is the first action on merits.  The Information Disclosure Statements (IDSs) both filed on 04/14/2020 (1 page and 15 pages) have been acknowledged by the Office.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “near” in claim 1 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim does not define the proximity in regards to the electronic reader(s) in reference to the first and second attachment hooks. It is suggested to better define the first and second electronic readers where they are to be specifically positioned such as: internally disposed, coupled to a specific portion of the sling bar (top, bottom, side, etc.), etc. Although those are some examples of positions, the Applicant is directed to better reference to specific elements claimed and add functional terminology to the individual reader(s) and their proximity to the hooks on the sling bar.
	Claims 2-20 are also rejected under 35 U.S.C 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim (claim 1).
	

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1 and 9-13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersson et al., hereinafter Andersson (EP 3111907 A1).
In regards to Claim 1, Andersson teaches: A person lift system (300 – Fig. 2) comprising: a motor (304 – Fig. 2, “The lift unit 304 may be used to support and/or lift a patient with a lifting strap 308 which is coupled to a lift actuator, in this case a motor”), a sling bar (136 – Fig. 2) coupled to the motor (indirectly coupled in Fig. 2), the sling bar including a first attachment hook (139A – Fig. 2) at a first end region (left end of Fig. 4) of the sling bar and a second attachment hook (139B – Fig. 2) at a second end region (right end of Fig. 2) of the sling bar, a sling (600 – Fig. 7) including a main body section (610 – Fig. 7) and a plurality of loops (620 A and B, 622A and B – Fig. 7) coupled to the main body section (see Fig. 7 showing coupling of loops to main body), each of the plurality of loops (620 A and B, 622A and B) configured to attach to one of the plurality of attachment hooks (‘The accessory 600 includes a body 610 and a plurality of accessory couplings 620A, 620B, 622A, 622B for attaching the accessory to the lifting hooks of a sling bar.’), a first electronic reader (260A  – Fig. 2) coupled to the sling bar near the first attachment hook (Fig. 2), a second electronic reader (260B – Fig. 2) coupled to the sling bar near the second attachment hook (Fig. 2), and a plurality of short range wireless tags (612 – Fig. 7, see note #1 below), each of the plurality of short range wireless tags coupled to a respective one of the plurality of loops (see note #1 below), wherein the first and second electronic readers (260A/260B – Fig. 2) read short range tag identification signals (see note #2.1 below) from the short range wireless tags (see note #2.1 below) to determine whether a proper first subset of the plurality of loops is coupled to the first attachment hook (see note #2.2 below) and a proper second subset of the plurality of loops is coupled to the second attachment hook (see note #2.2 below).
Note #1: The prior art of Andersson states (emphasis added): ‘In order to insure proper attachment, each of the accessory couplings 620A, 620B, 622A, 622B may have unique identifying indicia (not shown) affixed thereto which allows for the identity of the accessory coupling to be automatically determined upon connection to a lifting hook of a sling bar and the identity to be checked against an array of compatible accessory couplings for the attachment location. Suitable identifying indicia may be, for example, a bar code, a QR code, an RFID tag, or the like and may have encoded thereon a unique identifier for the corresponding accessory coupling.’ As such, it is understood that a plurality of tags may be attached to the loops and be used to determine proper coupling to the hooks.

Note #2.1 and 2.2:  
(2.1) The prior art of Andersson states (emphasis added): The electronic control unit 202 then automatically determines how many accessory couplings are attached to the sling bar 136 using the plurality of coupling detectors 260A, 260B. For example, the electronic control unit 202 may detect the presence of one or more accessory couplings attached to the lifting hooks 139A, 139B of the sling bar 136 using the unique identifier associated with the identifying indicia attached to each of the accessory couplings. That is, when the identifying indicia are RFID tags and the coupling detectors 260A, 260B are RFID tag readers, the electronic control unit may detect the unique identity associated with each accessory coupling with the RFID tag readers and, base on these unique identities, determine the number of accessory couplings attached to the lifting hooks 139A, 139B of the sling bar 136.

(2.2) The prior art of Andersson states (emphasis added): This allows the electronic control unit 202 to utilize the coupling detectors 260A, 260B to determine which accessory couplings 620A, 620B, 622A, 622B are attached to which lifting hooks 139A, 139B with the coupling detectors 260A, 260B and, based on the identification of the accessory 600, determine if these connections are correct.


In regards to Claim 9, Andersson teaches: The person lift system of claim 1, further comprising a control system (202 – Fig. 1A) to control the motor (‘The lift unit 304 may be actuated with the electronic control unit 202 to pay out or take up the lifting strap 308 from the lift unit 304.’), wherein the control system (202) is enabled in response to the first electronic reader or the second electronic reader reading one of the plurality of short range wireless tags (Para 0034 | Col 13 and Col 14 of Page 8).

In regards to Claim 10, Andersson teaches: The person lift system of claim 9, wherein the control system (202 – Fig. 1A) tracks a number of person lift system uses based on the first electronic reader or the second electronic reader reading one of the plurality of short range wireless tags (‘For example, the electronic control unit 202 may display information on the display 270 relating to the type of lift accessories attached to the person lifting device, operating constraints of the person lifting device such as weight limit, lift height, etc., number of lifts performed, service required, and the like’, see Para 0028, Col 11, lines [9-15] of Page 7).

In regards to Claim 11, Andersson teaches: The person lift system of claim 1, further comprising a user input (‘receive an input’) configured to operate the motor (Para 0017, see page 4 Col 6).

In regards to Claim 12, Andersson teaches: The person lift system of claim 11, further comprising a retractable tether (308 – Fig. 2) coupling the user input to the sling bar (Fig. 2).

In regards to Claim 13, Andersson teaches: The person lift system of claim 1, wherein each of the plurality of short range wireless tags includes a radio frequency identification tag (‘The identifying indicia 612 may be, for example, a bar code, a QR code, an RFID tag, or the like’).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (EP 3111907 A1) in view of Hayes et al., hereinafter ‘Hayes’ (US 20130091631 A).
In regards to Claim 2, Andersson teaches: The person lift system of claim 1, but does not teach, further comprising a patient tag coupled to a patient, wherein operation of the motor is enabled in response to the first electronic reader or the second electronic reader reading the patient tag.
Hayes teaches: further comprising a patient tag (24c – Fig. 4, Para 0065) coupled to a patient (Para 0065 – ‘patient tags’), wherein operation of the motor is enabled in response to the first electronic reader or the second electronic reader reading the patient tag (Para 0065; and Para 0063 discussing ‘sensor 68’ and ‘controller 64’).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Andersson with these aforementioned teachings of Hayes for the purpose of incorporating a recognizable system to locate where specific elements are in reference to the patient to (1) safely move the patient and (2) properly make sure the correct patient and position is achieved before lifting.


In regards to Claim 3, Andersson teaches: The person lift system of claim 1, but does not teach, further comprising a caregiver tag coupled to a caregiver, wherein operation of the motor is enabled in response to the first electronic reader or the second electronic reader reading the caregiver tag.
Hayes teaches: further comprising a caregiver tag (24a – Fig. 4) coupled to a caregiver (Para 0065 – ‘mobile tags…worn by caregivers’), wherein operation of the motor is enabled in response to the first electronic reader or the second electronic reader reading the caregiver tag (Para 0065; and Para 0063 discussing the ‘sensor 68’ and ‘controller 64’).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Andersson with these aforementioned teachings of Hayes for the purpose of incorporating a recognizable system to locate where specific elements are in reference to the caregiver to (1) make sure safety of the caregiver is achieved when loading, moving and unloading the patient and (2) properly made sure that the caregiver has fully secured and moved away from the sling before operating.

In regards to Claim 5, Andersson teaches: The person lift system of claim 1, but does not teach, further comprising a patient tag coupled to a patient and a caregiver tag coupled to a caregiver, wherein operation of the motor is enabled in response to at least one of (i) the first electronic reader or the second electronic reader reading the patient tag, (ii) the first electronic reader or the second electronic reader reading the caregiver tag, or (iii) the first electronic reader confirming that the first subset of the plurality of loops is coupled to the first attachment hook and the second electronic reader confirming that the second subset of the plurality of loops is coupled to the second attachment hook.
Hayes teaches: further comprising a patient tag (24c – Fig. 4, Para 0065) coupled to a patient (Para 0065 – ‘patient tags’) and a caregiver tag (24a – Fig. 4) coupled to a caregiver (Para 0065 – ‘mobile tags…worn by caregivers’), wherein operation of the motor is enabled in response to at least one of (i) the first electronic reader or the second electronic reader reading the patient tag, (ii) the first electronic reader or the second electronic reader reading the caregiver tag, or (iii) the first electronic reader confirming that the first subset of the plurality of loops is coupled to the first attachment hook and the second electronic reader confirming that the second subset of the plurality of loops is coupled to the second attachment hook (Para 0065, Para 0063 discussing the ‘sensor 68’ and ‘controller 64’, and Para 0053).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Andersson with these aforementioned teachings of Hayes for the purpose of incorporating a plurality of locating devices for the patient and the caregiver to make sure safety is achieved for each of the people involved during the loading, moving and unloading stages of the device being used. 

In regards to Claim 6, Andersson teaches: The person lift system of claim 1, but does not teach, further comprising a patient tag coupled to a patient and a caregiver tag coupled to a caregiver, wherein operation of the motor is enabled in response to all of the following: (i) the first electronic reader or the second electronic reader reading the patient tag, (ii) the first electronic reader or the second electronic reader reading the caregiver tag, and (iii) the first electronic reader confirming that the first subset of the plurality of loops is coupled to the first attachment hook and the second electronic reader confirming that the second subset of the plurality of loops is coupled to the second attachment hook.
Hayes teaches: further comprising a patient tag (24c – Fig. 4, Para 0065) coupled coupled to a patient (Para 0065 – ‘patient tags’) and a caregiver tag (24a – Fig. 4) coupled to a caregiver (Para 0065 – ‘mobile tags…worn by caregivers’), wherein operation of the motor is enabled in response to all of the following: (i) the first electronic reader or the second electronic reader reading the patient tag, (ii) the first electronic reader or the second electronic reader reading the caregiver tag, and (iii) the first electronic reader confirming that the first subset of the plurality of loops is coupled to the first attachment hook and the second electronic reader confirming that the second subset of the plurality of loops is coupled to the second attachment hook (Para 0065, Para 0063 discussing the ‘sensor 68’ and ‘controller 64’, and Para 0053 | see note #3 below).
Note# 3: Regarding Para 0065 of Hayes, the prior art states that the sensor 68 is capable of doing the following with the tags (24a, 24b, and 24c – Fig. 4): detect, read, discerned by controller, controller consults memory, controller communicates with remote. As such, it is understood that the all of the following from the instant invention can be accomplished by Hayes: 
(i) the first electronic reader or the second electronic reader reading the patient tag (24c),
(ii) the first electronic reader or the second electronic reader reading the caregiver tag (24a), 
and (iii) the first electronic reader confirming (Para 0065 and Para 0053: ‘consulting’, ‘determining’ and ‘to change or implement’) that the first subset of the plurality of loops is coupled to the first attachment hook and the second electronic reader confirming (Para 0065 and Para 0053: ‘consulting’, ‘determining’ and ‘to change or implement’) that the second subset of the plurality of loops is coupled to the second attachment hook.

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Andersson with these aforementioned teachings of Hayes for the purpose of incorporating a plurality of locating devices for the patient and the caregiver to make sure safety is achieved for each of the people involved during the loading, moving and unloading stages of the device being used. 
	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Andersson (EP 3111907 A1) in view of Lingegard (WO 2008007222 A2).
In regards to Claim 4, Andersson teaches: The person lift system of claim 1, but does not teach, wherein operation of the motor is enabled in response to the first electronic reader and the second electronic reader confirming that the first subset of the plurality of loops is coupled to the first attachment hook and the second subset of the plurality of loops is coupled to the second attachment hook.
Lingegard teaches: wherein operation of the motor is enabled in response to the first electronic reader and the second electronic reader confirming that the first subset of the plurality of loops is coupled to the first attachment hook and the second subset of the plurality of loops is coupled to the second attachment hook (Page 10 Line 29 – Page 11 Line 9, see comment below). 
Comment: As stated, once the ray of light is not detected by the sensor it states that the attachment means is properly confirmed and attached. As such, dependent upon how many hooks there are (aka # of attachment means) each one can be individual confirmed by the sensors utilizing an RFID transceiver.

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Andersson with these aforementioned teachings of Lingegard for the purpose of incorporating a reading device that inquires about the current position of the loops in reference to the bar, noting if they are properly placed onto the sling bar which will further ensure that the safety of the patient is at the highest concern.


	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (EP 3111907 A1) in view of Anders (EP 2862552 A1).
In regards to Claim 7, Andersson teaches: The person lift system of claim 1, but does not teach, further comprising a plurality of accelerometers, each of the plurality of accelerometers coupled to a respective loop of the plurality of loops, each accelerometer configured to determine an orientation of the respective loop with respect to a direction of gravity or with respect to horizontal. 
Anders (EP 2862552 A1) teaches: further comprising a plurality of accelerometers (Para 0065/0067), each of the plurality of accelerometers coupled to a respective loop of the plurality of loops (Para 0067 – coupled when loops are attached to sling bar hooks), each accelerometer configured to determine an orientation (Para 0065/0067 - angle of tilt) of the respective loop (Para 065/0067 – when attached) with respect to a direction of gravity or with respect to horizontal (Para 0065/0067 – ‘balanced in a horizontal position so that the load cells are positioned parallel to the ground’ and ‘accelerometer is disposed within the sling bar to ascertain the tilt angle of the sling bar as it deviates from the horizontal position’).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Andersson with these aforementioned teachings of Anders for the purpose of incorporating an accelerometer which measures the rate of acceleration and ensures that the device does not move too quickly or at a specific angle that would cause the user to tilt out of the sling. Additionally, an accelerometer would further increase safety by allowing for a safe speed to be obtained, limiting the collision with other elements in the vicinity and ensuring that the user feels comfortable at a proper speed. 

In regards to Claim 8, Andersson teaches: The person lift system of claim 7, but does not teach, wherein each accelerometer determines movement of the sling so that a processor coupled to the accelerometer is able to determine whether the sling is in a laundry cycle.
Anders (EP 2862552 A1) teaches: wherein each accelerometer determines movement of the sling so that a processor (Para 0065 – the scale or a processor) coupled to the accelerometer is able to determine whether the sling is in a laundry cycle (Para 0065 - attached = weight vs. not attached = no weight, wherein not attached would be considered a laundry cycle).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Andersson with these aforementioned teachings of Anders for the purpose of incorporating an accelerometer which measures the rate of acceleration and ensures that the device does not move too quickly or at a specific angle that would cause the user to tilt out of the sling. Additionally, the processor would be able to determine if a specific weight as been achieved such that the device can function. For example, (1) no weight is there the device could be in a laundry cycle, or (2) if minimal weight is present the device may not be ready as the sling could be attached but the patient is also not present or not fully ready to be moved, or (3) if a weight of the user + the weight of the sling is provided than the user is present that the device can be moved, or etc.


	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (EP 3111907 A1) in view of Arespong et al., hereinafter ‘Arespong’ (EP 2684549 A2)
In regards to Claim 14, Andersson teaches: The person lift system of claim 1, but does not teach, wherein each of the first attachment hook and the second attachment hook is moveable between and an open position and a closed position, wherein each of the first attachment hook and the second attachment hook includes a sensor to determine whether the respective attachment hook is in the open position or closed position.
Arespong teaches: wherein each of the first attachment hook and the second attachment hook is moveable between and an open position and a closed position (see note #4 below), wherein each of the first attachment hook and the second attachment hook includes a sensor (see note #4, ’82 is a contact sensor’) to determine whether the respective attachment hook is in the open position or closed position (‘a contact sensor.. first state closed and second state opened’).
Note #4: 
The prior art of Arespong discloses the following: ‘In one contemplated embodiment, a sensing element 82 is coupled to the sling bar 52 and is configured to sense when the retaining element 66 is moved to allow the sling 53 to be attached to the sling bar 52. In one contemplated embodiment, the sensing element 82 is a contact sensor that is in a first state when the retaining element 66 is closed (as shown in FIG. 9) and in a second state when the retaining element 66 is opened to allow the sling straps 72 to be coupled to the sling bar 52. In some contemplated embodiments, a mechanical switch, hall-effect sensor, optical sensor, RFID reader, magnetic sensor, or force sensor (sense weight) can be used to determine the state of the retaining element 66 or the engagement of the sling straps 72 with the sling connector 64. In some contemplated embodiments, the sling 53 includes RFID tags 74 and/or magnets coupled thereto as previously discussed.’

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Andersson with these aforementioned teachings of Arespong for the purpose of incorporating hooks with positions for the caregiver to make sure safety is achieved by locking or unlocking the device, and allowing the sensor to double check/confirm that the device is locked or unlocked while the sling is in any of the following stages: loading, moving and unloading.

In regards to Claim 15, Andersson teaches: The person lift system of claim 14, but does not teach, wherein the first electronic reader becomes powered in response to the respective sensor indicating that the first attachment hook has been moved to the open position and the second electronic reader becomes powered in response to the respective sensor indicating that the second attachment hook has been moved to the open position.
Arespong teaches: wherein the first electronic reader becomes powered in response to the respective sensor indicating that the first attachment hook has been moved to the open position (see note #5) and the second electronic reader becomes powered in response to the respective sensor indicating that the second attachment hook has been moved to the open position (see note #5).
Note #5: 
The prior art of Arespong discloses the following: ‘In step 304, the processor 90 receives a signal from the sensing element 82 when the sling 53 is uncoupled from the sling bar 52. In one contemplated embodiment, the sensing element 82 indicates that the retaining element 66 was moved a second time. Upon determining that the retaining element 66 has been opened twice, the processor 90 indicates that a lift event has occurred and stores information related to the lift event, including the time, in the memory 94.’
		
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Andersson with these aforementioned teachings of Arespong for the purpose of incorporating hooks with positions for the caregiver to make sure safety is achieved by locking or unlocking the device, and allowing the sensor to double check/confirm that the device is locked or unlocked while the sling is in any of the following stages: loading, moving and unloading.


	Claims 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (EP 3111907 A1) in view of Andersson (US 20170027794 A1).	
In regards to Claim 16, Andersson teaches: The person lift system of claim 1, but does not teach, further comprising a switch positioned in the sling and a spring coupled to the switch, wherein the spring activates the switch in response to weight being applied to the sling, and wherein, in response to the switch being activated, power is supplied to the plurality of short range wireless tags.
Andersson (US 20170027794 A1) teaches: further comprising a switch (614 – Fig. 12) positioned in the sling (Fig. 12) and a spring coupled to the switch (Para 0063- ‘counter 614 may detect usage of the accessory 600, such as when the accessory 600 is washed and when the accessory 600 is placed under load by supporting a patient’, see note #6 below), wherein the spring activates the switch in response to weight being applied to the sling (632 – Fig. 13, Para 0063-0064), and wherein, in response to the switch being activated (Para 0064 - ‘614 may send a signal to the electronic control unit 636’), power is supplied to the plurality of short range wireless tags (Para 0043 – ‘The person lifting device 300 may further comprise an accessory detector (not shown), such as a bar code scanner, QR code reader, RFID tag reader or the like, communicatively coupled to the electronic control unit’, therefore it is understood that the ECU is integral to the RFID tags utilizing the power from the ECU to communicate to the tags).
Note #6: 
In regards to the counter [614] aka switch including a spring coupled thereto, it is understood that switches commonly include different mechanical mechanisms. One type of mechanical mechanism that switches are composed of is a spring. Switches that generally include a spring are toggle switches, push button switches, and/or selector switches. As such, it is understood that the spring is an integral component of a switch and is read by the art of Andersson (US 20170027794 A1).

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Anderrson (EP 3111907 A1) with these aforementioned teachings of Andersson (US 20170027794 A1) for the purpose of incorporating an electrical and mechanical system to allow for a closed loop response when the switch is turned on to provide the response of activating power and allowing for proper movement to be performed, whereas when the switch is off or open the command and movement is not possible. This provides for a safer method of control, that allows for the caregiver or patient to operate within close range of the sling and does not require a far range controller or other wired/wireless system not within a close proximity.

In regards to Claim 18, Andersson teaches: The person lift system of claim 1, but does not teach, further comprising a wireless communication device positioned in the sling to communicate to a remote device that the sling is in use.
Andersson (US 20170027794 A1) teaches: further comprising a wireless communication device (636 – Fig. 13) positioned in the sling (Fig. 12 and 13) to communicate to a remote device (para [0066]: ‘through a wired or wireless connection, to a central server or other electronic device’) that the sling is in use (Para 0066- ‘electronic control unit 636 may receive signals from the load sensor 632 and the temperature sensor 630 that are indicative of the accessory 600 being used to support a patient’).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Anderrson (EP 3111907 A1) with these aforementioned teachings of Andersson (US 20170027794 A1) for the purpose of incorporating an electrical and mechanical system to allow for a closed loop response when the remote is turned on or if a button is pressed a proper movement can be performed, whereas when the switch is off, no button is pressed or if the command is still open no movement is possible. This provides for a safer method of control, that allows for the caregiver or patient to operate the device wirelessly and limits wires to be tangled in the lift or in the sling.

In regards to Claim 19, Andersson teaches: The person lift system of claim 18, but does not teach, wherein the remote device is operable to determine a location of the sling.
Andersson (US 20170027794 A1) teaches: wherein the remote device (636 – Fig. 13) is operable to determine a location of the sling (Para 0065 – ‘temperature sensor 630 detects a temperature of the counter 614 and may send a signal to the electronic control unit 636 when the detected temperature exceeds a predetermined temperature. In embodiments, the predetermined temperature may be selected such that detected temperatures above the predetermined temperature may be indicative that the accessory 600 is being washed, such as by a washing machine’).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Anderrson (EP 3111907 A1) with these aforementioned teachings of Andersson (US 20170027794 A1) for the purpose of checking if the humidity is change due to the sling being in the washer or dryer, this allows for a more sanitary product and the caregiver will know the location of the sling and if the sling is ready to be utilized.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Andersson (EP 3111907 A1) in view of Hyde et al., hereinafter ‘Hyde’ (US 20170326013) in further view of Andersson (US 20170027794 A1)

In regards to Claim 17, Andersson teaches: The person lift system of claim 1, but does not teach, further comprising a humidity sensor positioned in the sling to detect that the sling is being laundered.
Hyde teaches: a humidity sensor positioned in the sling (Para 0248: “In some embodiments, the lift sling further includes one or more secondary sensors configured to measure an environmental parameter experienced by the subject (e.g., air temperature, light, and/or humidity sensors)”) [to detect that the sling is being laundered].
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Andersson (EP 3111907 A1) with these aforementioned teachings of Hyde for the purpose of monitoring humidity within and surrounding the sling to provide feedback to a user or caregiver as to modify the environmental conditions if they are undesirable to the user.

Andersson and Hyde do not teach: [a sensor] to detect that the sling is being laundered.

Andersson (US 20170027794 A1), however, teaches: [a sensor] to detect that the sling is being laundered (Para 0065-0066).
 Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Andersson (EP 3111907 A1) and Hyde with these aforementioned teachings of Andersson (US 20170027794 A1) for the purpose of checking if the humidity is change due to the sling being in the washer or dryer, this allows for a more sanitary product and the caregiver will know the location of the sling and if the sling is ready to be utilized.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Andersson (EP 3111907 A1) in view of Rayess et al, hereinafter, ‘Rayess’ (US 8856981 B1).
In regards to Claim 20, Andersson teaches: The person lift system of claim 1, wherein the sling further comprises a leg section coupled to the main body section, wherein the leg section includes pressure sensors to detect a pressure on a patient in the sling.
Rayess teaches: wherein the sling further comprises a leg section (10a – Fig. 1, Col 5 Lines 5-14) coupled to the main body section, wherein the leg section includes pressure sensors (20 – Fig. 1, Col 5 Lines 5-14) to detect a pressure on a patient in the sling (Col 5 Lines 5-14).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Andersson with these aforementioned teachings of Rayess for the purpose of incorporating pressure sensors to allow for a more comfortable sling, when higher pressure values are being applied to the lower extremities, if a value is too high the patient could be adjusted or movement could stop, thus limiting pressure ulcers or sores to form on the patient.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673   

10/24/2022